DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Claim Objections
Claim 10 is objected to because of the following informalities: “less a target “should be “less than a target”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a method, independent claim 9 recites an article of manufacture, and independent claim 17 recites a system. Therefore, step 1 is satisfied for claims 1-20.
receiving, by a processor, historical data from a first data source; analyzing, by the processor, the historical data for a desired characteristic; determining, by the processor, a representative value for the desired characteristic of the historical data; determining, by the processor, a first data expectation for the historical data based on the representative value; transmitting, by the processor, the first data expectation to a first data recipient; receiving, by the processor, first incoming data from the first data source; analyzing, by the processor, the desired characteristic of the first incoming data; determining, by the processor, a first incoming data value for the desired characteristic for the first incoming data; comparing, by the processor, the first incoming data value and the representative value; determining, by the processor, a first difference between the first incoming data value and the representative value in response to the comparing the first incoming data value and the representative value; and comparing, by the processor, the first difference to a difference threshold which indicates whether a difference between an incoming data value and the representative value is significant.  
All these limitations of analyzing historical data for characteristics, determining representative value, determining data expectation, analyzing incoming data, determining incoming data value, comparing the incoming data value and the representative value, determining a difference…, and comparing the difference to a difference threshold, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitations of the generic processing machine. That is, other than reciting “a processing machine,” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “processing machine” language, the claim encompasses the user mentally determining, analyzing and comparing 

Step 2A Prong Two: The claim recites the combination of additional elements of receiving, by a processor, historical data from a first source; transmitting, by the processing, the first data expectation to a first data recipient; receiving, by a processor, first incoming data from the first source. The receiving and transmitting steps are recited at a high level of generality (i.e., as a general means of receiving and transmitting data for use in the determination, analysis and comparing steps), and amounts to mere data moving and gathering, which is a form of insignificant extra-solution activity. The processor that performs the transmission, receiving, determining, analyzing and comparing steps are also recited at a high level of generality, and mere automates the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic processing machine. The combination of these additional elements is no more than mere instructions to apply the exception using generic processing machine, accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving and transmission steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving step is well-understood, routine, conventional activity is supported under Berkheimer.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 2 depends on claim 1 so it recites the same abstract idea of claim 1. Claim 2 recites the additional limitation of transmitting an alert to a first data recipient of the first incoming data of the first difference in response to the first difference being outside the difference threshold. Sending an alert to a data recipient does not add any significantly more to the abstract idea. Claim 3 recites similar limitations as claim 2 and therefore add no significantly more to the abstract idea. Claim 4 recites similar limitations to claim 1 and therefore recites the same abstract idea. The other dependent claims 5-8 depend on claim 1 and therefore recite the same abstract idea. Claims 5-8 do not introduce any new limitation that amount to significantly more than the abstract idea. The claims do not present any indication of integration into practical application. Claims 5-8 recites limitation that deals with applying the same abstract idea to subsequent incoming data and adjusting the representative value based on comparing data. All these limitations add no significantly more to the abstract idea of claim 1 and therefore are ineligible. Claims 10-16 and 18-20 recites similar limitation to claims 2-8, therefore they do not include any significantly more to the abstract idea and therefore are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 8-10, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2019/0236177 A1) filed on Jan. 29, 2018, in view of Osborn et al. (US 2019/0392666 A1).


Claim 1. Jain teaches: A method, comprising:
 receiving, by a processor, historical data from a first data source (par.0042, receiving and analyzing time-series data, data is received from data store 114 [first source]. Fig. 1 computing device 108 receives the time-series [the computing device inherits the processor]. Par.0043, the time-series data includes historical data).  
analyzing, by the processor, the historical data for a desired characteristic (par.0051, the historical time-series data is analyzed to determine, using calculated average or standard deviation, a detection technique e. g. zero-threshold technique, an average percent technique, or deviation technique, determining one of these techniques is equivalent to determining a desired characteristic).
determining, by the processor, a representative value for the desired characteristic of the historical data (par.0051, the calculated average is the representative value for the average percent technique and the standard deviation is the representative value for the deviation technique).
determining, by the processor, a first data expectation for the historical data based on the representative value (par.0032, the term anomaly refers to a deviation of a metric from standard, normal, or expected behavior, there should be an expected behavior in order to perform comparison an make deviation determination. See also par.0057, as an example, the normal data [expected] should have score between 0 and 1).
receiving, by the processor, first incoming data from the first data source (par.0042, receiving and analyzing time-series data. Par.0043, the time-series data includes data captured in recent time period after the historical data).
analyzing, by the processor, the desired characteristic of the first incoming data (par.0043, the second portion (recent data) is analyzed and compared to the first portion (historical data).  Par.0055, determining, for each data point of the second portion, a percentage change [desired characteristic] in its value from an average value of the first portion).
determining, by the processor, a first incoming data value for the desired characteristic for the first incoming data (par.0043, the second portion (recent data) is analyzed and compared to the first portion (historical data).  Par.0055, determining, for each data point of the second portion, a percentage change in its value from an average value of the first portion. As stated before, the desired characteristic is the percentage change and the value of the percent change is the value of the desired characteristic).
 comparing, by the processor, the first incoming data value and the representative value (par.0043, the second portion (recent data) is analyzed and compared to the first portion (historical data).  Par.0055, determining, for each data point of the second portion, a percentage change in its value from an average value of the first portion).
determining, by the processor, a first difference between the first incoming data value and the representative value in response to the comparing the first incoming data value and the representative value (Par.0055, determining, for each data point of the second portion, a percentage change in its value from an average value of the first portion). and
 comparing, by the processor, the first difference to a difference threshold which indicates whether a difference between an incoming data value and the representative value is significant (par.0054, comparing the value of data point to a predetermined threshold. Par.0055, if the percentage change is equal to or greater than a predetermined threshold percentage value, an anomaly is detected for the data point).
Jain does not explicitly teach: transmitting, by the processor, the first data expectation to a first data recipient.
On the other hand, Osborn teaches: transmitting, by the processor, the first data expectation to a first data recipient (par.0027, SP device 140 may generate and send an expected value to user device 110).


Claim 2. The combination of Jain and Osborn teaches the method of claim 1. Jain further teaches: further comprising: transmitting, by the processor, an alert to the first data recipient of the first incoming data of the first difference in response to the first difference being outside the difference threshold (par.0048, the anomaly detector provides an indication of a detected anomaly to anomaly detection system interface. The user 112 of service 116 may view detected anomaly).

Claim 8. The combination of Jain and Osborn teaches the method of claim 1. Jain further teaches: further comprising: determining, by the processor, a confidence score for the representative value in response to the analyzing the historical data for the desired characteristic and the determining the representative value for the desired characteristic for the historical data, wherein the confidence score indicates a level consistency of values within the historical data (par.0057, each of the zero threshold, average percent, and standard deviation detection techniques may generate score between 0 and 1 for each data point, indicating a range between normal and anomalous).

Claims 9, 10 and16 amounts to an article of manufacture including a non-transitory, tangible computer readable storage medium having instruction stored thereon that, in response to execution by a processor of a processing machine, cause the processor to perform the operations of the method of claim 1, 2 and 8 restively.   These claims are rejected for substantially the same rationale as presented above for claims 1, 2 and 8 and based on the references’ disclosure of the necessary supporting hardware and software (Jain discloses the processor and computer readable medium in par.0094).

Claims 17 and 18 amounts to a system comprising a processor of a processing machine, a tangible, non-transitory memory configured to communicate with the processor, the, non-transitory memory having instructions stored thereon that, in response to execution by a processor of a processing machine, cause the processor to perform the operations of the method of claim 1 and 2 restively.   These claims are rejected for substantially the same rationale as presented above for claims 1 and 2 and based on the references’ disclosure of the necessary supporting hardware and software (Jain discloses the processor and computer readable medium in par.0094)

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2019/0236177 A1) filed on Jan. 29, 2018, in view of Osborn et al. (US 2019/0392666 A1), further in view of Peters et al. (US 2008/0235746 A1) published on Sep. 25, 2008.

Claim 3. The combination of Jain and Osborn teaches the method of claim 1. The combination does not teach: further comprising: transmitting, by the processor, an alert to a first data recipient in response to the receiving the first incoming data being delayed.  
(par.0033, a notification of content delay is sent to or displayed for a user).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the delay notification Peters to the anomaly detection method of Jain to produce an expected result of transmitting, by the processor, an alert to a first data recipient in response to the receiving the first incoming data being delayed. The modification would be obvious because one of ordinary skill in the art would be motivated to notify a user of delayed content to improve content distribution within a network.

Claim 11 recites similar limitation to claim 3 and therefore is rejected based on the same rational.

Claims 4-5, 12-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2019/0236177 A1) filed on Jan. 29, 2018, in view of Osborn et al. (US 2019/0392666 A1), further in view of Agrawal et al. (US 2019/0102718 A1) published on Apr. 4, 2019.

Claim 4. The combination of Jain and Osborn teaches the method of claim 1. The combination teaches all the limitations of claim 4 using the first incoming data (see the rejection of claim 1) but does not teach:  further comprising: receiving, by the processor, second incoming data from the first data source; analyzing, by the processor, the desired characteristic of the second incoming data; determining, by the processor, a second incoming second incoming data value and the representative value; determining, by the processor, a second difference between the second incoming data value and the representative value in response to the comparing the second incoming data value and the representative value; and comparing, by the processor, the second difference to the difference threshold.  
On the other hand, Agrawal teaches: receiving, by the processor, second incoming data from the first data source; analyzing, by the processor, the desired characteristic of the second incoming data; determining, by the processor, a second incoming data value for the desired characteristic of the second incoming data; comparing, by the processor, the second incoming data value and the representative value; determining, by the processor, a second difference between the second incoming data value and the representative value in response to the comparing the second incoming data value and the representative value; and comparing, by the processor, the second difference to the difference threshold (par.0005, generating a second prediction of values of the variable over a third time period, a target value of the variable at the end of third time period maybe generated. A third prediction of the values of the variable maybe generated over the third time period using the actual values of the variable over the second time period to generate third prediction. The difference between the target value and predicted value can be analyzed to determine if the difference exceeds a threshold).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the third period of time period of Agrawal to the 

Claim 12 and 19 recites similar limitation to claim 4 and therefore is rejected based on the same rational.

Claim 5. The combination of Jain, Osborn and Agrawal teaches the method of claim 4. Agrawal further teaches:  further comprising: adjusting, by the processor, the representative value based on at least one of the second difference and the comparing the second difference to the difference threshold (par.0056, the model prediction of median and deviation serves as a dynamic thresholding mechanism, updating expected value based on actual, current data. See also par.0006, periodically updating the dynamic dependency model using a more recent set of time-series).

Claim 13 recites similar limitation to claim 5 and therefore is rejected based on the same rational.

Allowable Subject Matter
Claims 6-7, 14-15, 20 are currently subject to a 101 rejection and are dependent on rejected base claims. The claims would allowable if (a) the 101 concerns were resolved and (b) rewritten in independent form, including all the limitations of the base claims and any intervening claims.

Reason for indication of allowable subject matter
The following is an examiner’s statement of reasons for indication of allowable subject matter:
The primary reason for allowance of claims 6, 14, and 20  is because neither the cited art nor any other arts teach or suggest the detailed limitations “ comparing, by the processor, the first difference and the second difference; comparing, by the processor, the first incoming data value and the second incoming data value; and adjusting, by the processor, the representative value based on at least one of the comparing the first difference and the second difference and the comparing the first incoming data value and the second incoming data value” the prior arts fails to teach the comparison between the two threshold and between the two incoming data and the adjust the representative value based on these comparisons.
Claims 7 and 15 are objected to because they depend on claims 6 and 14 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0052610 par.0020, comparing each device health value a corresponding reference health value to determine whether the computing device is in a secured state or an expected state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572. The examiner can normally be reached Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAHCEN ENNAJI/Examiner, Art Unit 2156                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183